Citation Nr: 0422087	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  99-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He died in October 1998, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case in May 2001 
and November 2003.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's 
death and either his period of active service or a service-
connected disorder.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the appellant.  
Moreover, VA has obtained a VA medical opinion regarding the 
etiology of the cause of the veteran's death.  

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
has been met.  The RO informed her of the need for such 
evidence in an June 2001 letter.  By this letter, the RO has 
also notified the appellant of exactly which portion of that 
evidence (if any) was to be provided by her and which portion 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was further 
notified in the June 2001 letter that she should submit all 
evidence that she had in support of her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the appellant before the RO 
decision that is the subject of this appeal; however, the 
original RO decision that is the subject of this appeal was 
issued in March 1999, well before the enactment of the VCAA.  
Consequently, VA could not possibly have informed the 
appellant of a law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004 (July 16, 2004).

Although the notice provided to the appellant in June 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated, and a Supplemental Statement of the Case was 
provided to the appellant in April 2004.  She has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, as well as to respond to VA 
notices.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including malignant tumors and 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in October 1998.  In his death 
certificate, cardiorespiratory arrest was listed as the 
immediate cause of death.  Progressive respiratory 
insufficiency and metastatic adenocarcinoma of the lung were 
listed as underlying causes.  Other significant conditions 
listed as contributing to death but not resulting in the 
underlying cause included arteriosclerotic cardiovascular 
disease, chronic obstructive pulmonary disease (COPD), an 
esophageal stricture, and malnutrition.  The veteran died at 
his residence, and no autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for an anxiety disorder, with dysthymia and features 
of post-traumatic stress disorder (PTSD) (50 percent 
disabling); frostbite of the feet (30 percent); residuals of 
a wound of the left thigh and knee (Muscle Group XIII) (10 
percent); and residuals of wounds to the right lower leg 
(zero percent).

The veteran's service records show no treatment for any of 
the disabilities listed in his death certificate, or any 
symptoms thereof.  

Subsequent to service, a June 1983 VA chest x-ray revealed 
bilateral hilar calcification and numerous small irregularly 
scattered calcified areas in both lungs.  Pulmonary function 
testing from July 1983 revealed mild chronic obstructive 
ventilatory impairment, predominantly of the emphysema type.  
The veteran's April 1987 VA psychiatric examination report 
contains a history of a stroke in March 1985.  The veteran's 
atherosclerotic cardiovascular disease was noted in a 
September 1991 private hospital report.  None of the 
veteran's treatment providers, however, suggested a causal 
link between such findings and service.

Although the veteran was not hospitalized at the time of his 
death, the claims file contains numerous private medical 
records from the year prior to his death.  In December 1997, 
the veteran was seen by Fred A. Wagshul, M.D., for complaints 
of ongoing shortness of breath and exertional dyspnea, a dry 
and nonproductive cough, and chest tightness.  The initial 
diagnoses were acute and chronic bronchitis and an 
exacerbation of COPD.  X-rays from the same month revealed a 
persistent increased radiodensity of the right lower lobe, 
with blunting of the costrophrenic angle.  A CT scan, also 
from December 1997, showed findings consistent with a mass 
causing central obstruction of the right lower lobe bronchus, 
with complete collapse of the right lower lobe.  A January 
1998 report from Dayton Oncology/ Hematology Consultants in 
Dayton, Ohio contains a diagnosis of an advanced large cell 
carcinoma of the right lung.  This diagnosis had been 
confirmed by biopsy.  Also, this report contains a notation 
that the veteran had a "60 plus" year history of smoking.  

Subsequent treatment records show that the veteran underwent 
radiation therapy and regular evaluations of his lung cancer 
in the months leading up to his death.  An April 1998 report 
reflects that radiation esophagitis, with stricture, had been 
revealed by an esophagogastroduodenoscopy (EGD).  A CT scan 
of the chest in August 1998 revealed interval worsening in 
the appearance of the chest, with destruction of the right 
main stem bronchus, associated atelectasis of the right lung, 
and a large right pleural effusion.  A nurse's phone records 
from September 1998 reflect that the appellant telephoned in 
on account of the veteran's occasional sweats, shortness of 
breath even when on oxygen, nonproductive cough, and fever of 
102 degrees Fahrenheit.  There is no indication of further 
medical treatment prior to the date of the veteran's death in 
October 1998.

In December 2001, the veteran's claims file was reviewed by a 
VA doctor.  This doctor reviewed the claims file and, while 
noting the veteran's arteriosclerotic cardiovascular disease, 
found no evidence of hypertension from his service-connected 
mental disorder which could have led to his stroke or 
ischemic heart disease attributable to the veteran's prisoner 
of war status.  The doctor found this to be significant, as 
ischemic heart disease and hypertension are "the mechanism 
connecting mental disorders" to arteriosclerotic 
cardiovascular disease.  Moreover, the examiner found that 
the veteran would have died of lung cancer "with or without 
any other contributing conditions."

As the veteran's medical records from 1997 and 1998 were not 
obtained by the RO until after the December 2001 medical 
opinion was offered, a further VA medical opinion was 
provided in January 2004.  In this opinion, the doctor noted 
that the veteran had not been treated for heart disease 
during the last four years of his life and that, accordingly, 
this disorder would not have been severe enough to materially 
and substantially contribute to his death.  The doctor 
further found that there was no evidence substantiating that 
the veteran's PTSD was a contributory cause of death, and 
there was similarly no evidence of a link between the 
veteran's service-connected cold injury, thigh injury, or 
scars and his lung cancer.  Also, the doctor determined that 
the veteran's malnutrition noted at death was not 
attributable to his prisoner of war period, as his November 
1945 discharge examination did not show malnutrition.  
Moreover, the doctor noted that the veteran's esophageal 
stricture was a complication of lung cancer and not related 
to any service-connected disabilities.  Finally, however, the 
doctor did find a link between the veteran's lung cancer and 
COPD and his tobacco addiction, which was noted to have 
started in service and to have increased during service.

Outside of the question of nicotine dependence, the Board 
finds that there is no competent medical evidence suggesting 
an etiological relationship between the disorders listed as 
the causes of the veteran's death and either his period of 
active service or a service-connected disorder.  There is 
also no evidence of lung cancer or heart disease within one 
year following service.

As to the question of nicotine dependence, the Board 
acknowledges that the veteran's tobacco use in service has 
been linked to the respiratory disorders causing his death.  
Moreover, the Board is aware that the veteran applied for 
service connection for nicotine dependence and cancer of the 
lung in February 1998, prior to the effective date of the 
enactment of Public Law No. 105-206.  This law, effective as 
of July 22, 1998, prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service.  38 U.S.C.A. § 1103(a).

Nevertheless, the issue now before the Board is entitlement 
to service connection for the cause of the veteran's death, 
and this claim, unlike an accrued benefits claim, is not 
derivative of the prior service connection claim received in 
February 1998.  Rather, the appellant's present claim was 
received in December 1998, after the enactment of 38 U.S.C.A. 
§ 1103(a).  Accordingly, the prohibition of service 
connection for a nicotine-related disorder under that section 
applies, and the appellant's claim cannot be granted on that 
basis.

The only other evidence of record supporting the appellant's 
claim is her own lay opinion, as indicated in her September 
1999 Substantive Appeal and in other submissions.  The 
appellant, however, has not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is empathetic with the appellant in view of the 
veteran's death, but the Board cannot go beyond VA's 
applicable laws and regulations to render a favorable 
determination.  Rather, as the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the present claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



